Exhibit 10.36

INGERSOLL-RAND COMPANY

ELECTED OFFICERS SUPPLEMENTAL PROGRAM II

Effective January 1, 2005

Amended and Restated Effective January 1, 2009



--------------------------------------------------------------------------------

INGERSOLL-RAND COMPANY

ELECTED OFFICERS SUPPLEMENTAL PROGRAM II

TABLE OF CONTENTS

 

          Page

INTRODUCTION

   1

ARTICLE 1 - DEFINITIONS

  

1.1

   Actuarial Equivalent    2

1.2

   Board    2

1.3

   Change in Control    2

1.4

   Company    2

1.5

   Compensation Committee    2

1.6

   Deferral Plan    2

1.7

   Elected Officer    2

1.8

   Employee    2

1.9

   Employer    2

1.10

   Estate Program    2

1.11

   Final Average Pay    3

1.12

   Foreign Plan    3

1.13

   Pension Plan    3

1.14

   Predecessor Program    3

1.15

   Program    3

1.16

   Retirement    3

1.17

   Separation from Service    4

1.18

   Year of Service    4

ARTICLE 2 - PARTICIPATION

  

2.1

   Commencement of Participation    4

2.2

   Duration of Participation    4

ARTICLE 3 - AMOUNT OF BENEFIT

  

3.1

   Amount of Benefit    4

ARTICLE 4 - VESTING

  

4.1

   Vesting    5

4.2

   Forfeiture for Cause    5

 

i



--------------------------------------------------------------------------------

INGERSOLL-RAND COMPANY

TABLE OF CONTENTS (cont.)

 

          Page

ARTICLE 5 - DISTRIBUTIONS

  

5.1

   Retirement    6

5.2

   Time and Form of Distribution    7

5.3

   Disability    7

5.4

   Death    8

5.5

   No Acceleration    9

ARTICLE 6 - FUNDING

  

6.1

   Funding    9

6.2

   Company Obligation    9

ARTICLE 7 - CHANGE IN CONTROL

  

7.1

   Contributions to Trust    9

7.2

   Amendments    10

ARTICLE 8 - MISCELLANEOUS

  

8.1

   Amendment and Termination    10

8.2

   No Contract of Employment    10

8.3

   Withholding    10

8.4

   Loans    10

8.5

   Compensation Committee    11

8.6

   Entire Agreement; Successors    11

8.7

   Severability    11

8.8

   Governing Law    11

8.9

   Participant as General Creditor    12

8.10

   Nonassignability    12

APPENDIX A

   14

 

ii



--------------------------------------------------------------------------------

INTRODUCTION

Ingersoll-Rand Company (the “Company”) adopted this Ingersoll-Rand Company
Elected Officers Supplemental Program II (the “Program”), effective January 1,
2005, to provide supplemental retirement benefits to certain key management
individuals employed by the Company and its affiliates in addition to the
benefits provided from other qualified and non-qualified plans maintained by the
Company and its affiliates. The Program shall be unfunded for tax purposes and
for purposes of Title I of the Employee Retirement Income Security Act of 1974,
as amended, (“ERISA”). The terms of the Program are intended to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) and any regulations or other administrative guidance issued
thereunder, and the terms of the Program shall be interpreted and administered
in accordance therewith.

The Program is a continuation of the Ingersoll-Rand Company Elected Officers
Supplemental Program (the “Predecessor Program”). The Predecessor Program became
effective on June 30, 1995 and was amended and restated, effective January 1,
2003, and was thereafter amended. Effective December 31, 2004, the Company froze
the Predecessor Program to exclude all subsequently deferred amounts that would
otherwise be subject to Code Section 409A, including benefits accrued under the
Predecessor Program as of December 31, 2004 that were not vested as of that
date.

The Company has adopted the Program to provide supplemental retirement benefits
subject to Code Section 409A on substantially the same terms as those provided
under the Predecessor Program to the extent such terms are not inconsistent with
Code Section 409A. The Program shall apply to benefits accrued or vested on or
after January 1, 2005 that, pursuant to the effective date rules of Code
Section 409A, are subject to the provisions of Code Section 409A.

The Company now hereby amends and restates the Program effective as of
January 1, 2009.



--------------------------------------------------------------------------------

ARTICLE 1

DEFINITIONS

 

1.1 “Actuarial Equivalent” means an amount having equal value to a single life
annuity when computed on the basis of the mortality table specified in the
Pension Plan and an interest rate equal to the average of the monthly rates for
ten-year Constant Maturities for US Treasury Securities for the twelve-month
period immediately preceding the month prior to the month in which a
determination of benefit occurs, such rate as published in Federal Reserve
statistical release H.15(519).

 

1.2 “Board” means the Board of Directors of Ingersoll-Rand Company Limited.

 

1.3 “Change in Control” shall have the same meaning as such term is defined in
the Ingersoll-Rand Company Limited Incentive Stock Plan of 2007 or any successor
or replacement plan thereto, unless a different definition is used for purposes
of a change in control event in any severance or employment agreement between an
Employer and an Employee, in which event as to such Employee such definition
shall apply. The term Change in Control shall refer solely to a Change in
Control of Ingersoll-Rand Company Limited.

 

1.4 “Company” means Ingersoll-Rand Company, and its successors or assigns.

 

1.5 “Compensation Committee” means the Compensation Committee of the Board.

 

1.6 “Deferral Plan” means the IR Executive Deferred Compensation Plan and/or the
IR Executive Deferred Compensation Plan II.

 

1.7 “Elected Officer” means an individual elected by the Board as an officer of
Ingersoll-Rand Company Limited.

 

1.8 “Employee” means an individual eligible to participate in the Program as
provided in Section 2.1.

 

1.9 “Employer” means the Company and any domestic or foreign entity in which the
Company owns (directly or indirectly) a 50% or greater interest.

 

1.10 “Estate Program” means the Ingersoll-Rand Company Estate Enhancement
Program.

 

2



--------------------------------------------------------------------------------

1.11 “Final Average Pay” means, except as provided in Section 5.3 for purposes
of disability, the sum of the following:

 

  (a) for Employees actively employed by an Employer on or after February 1,
2006, the average of each of the three highest bonus awards from the Employer
(whether the awards are paid to the Employee, are a Deferral Amount (as such
term is defined in the Deferral Plan) or the Employee has elected to forgo a
bonus award pursuant to the Estate Program) for the six most recent calendar
years, including the year during which the Employee’s Separation from Service
occurs, or a Change in Control occurs, but excluding Supplemental Contributions
(as such term is defined in the Deferral Plan) or any amounts paid from the
Deferred Compensation Account (as such term is defined in the Deferral Plan) or
any other account under the Deferral Plan including, but not limited to, amounts
paid consisting of Deferral Amounts and Supplemental Contributions and their
earnings, and any amounts paid by the Company pursuant to the Estate Program,
and

 

  (b) the Employee’s annualized base salary from the Employer in effect
immediately prior to the Employee’s Separation from Service unreduced by any
Deferral Amount (as defined in the Deferral Plan) or other elective salary
reduction contributions to any plan.

For any Employee who terminated employment with an Employer prior to February 1,
2006, the phrase “five highest bonus awards” shall be substituted for the phrase
“three highest bonus awards” in subsection (a). An Employee’s Final Average Pay
shall not take account of any bonus awards made by an employer that was not, at
the time of the award, an Employer.

 

1.12 “Foreign Plan” means (i) any plan or program maintained by a foreign
Employer (an Employer that is not an entity organized under the laws of the
United States) under which cash benefits are payable to an Employee following
retirement or other termination of employment, regardless of the form or
structure of such plan, and (ii) any other plan, program, or system providing
such benefits in respect of services performed by such an Employee for a foreign
Employer that is established by the government of a foreign country, mandated
under the laws of a foreign country or under a government decree or directive
having the force of law, or mandated or maintained under any collective
bargaining or similar agreement.

 

1.13 “Pension Plan” means the Ingersoll-Rand Pension Plan Number One as in
effect on January 1, 2003, and as may be amended from time to time.

 

1.14 “Predecessor Program” means the Ingersoll-Rand Company Elected Officers
Supplemental Program, as effective on June 30, 1995, as amended and restated,
effective January 1, 2003, and as thereafter amended.

 

1.15 “Program” means the Ingersoll-Rand Company Elected Officers Supplemental
Program II as stated herein and as may be amended from time to time.

 

1.16 “Retirement” means an Employee’s Separation from Service other than by
reason of death or disability (as defined in Section 5.3) at a time when the
Employee has satisfied the vesting requirements of Section 4.1.

 

3



--------------------------------------------------------------------------------

1.17 “Separation from Service” means an Employer’s separation from service as
determined under the general rules under Section 409A of the Code.

 

1.18 “Year of Service” shall be determined in accordance with the provisions of
the Pension Plan or such other qualified defined benefit pension plan or Foreign
Plan in which an Employee participates that are applicable to determining the
Employee’s years of vesting service under such plan. For purposes of this
Section, a qualified defined benefit pension plan means a plan defined in Code
Section 414(j) which is sponsored by an Employer. Notwithstanding any provision
of the Program to the contrary, in the event an Employee earns one or more hours
of service during a calendar year, he shall be credited with a Year of Service
with respect to such year for purposes of the Program. Unless otherwise agreed
by the Company, an Employee’s Years of Service shall exclude any period of
service during which the employer of the Employee was not an Employer under the
Program, and shall not include any period of service in a calendar year
following the year of the Employee’s Separation from Service.

Whenever the word “he”, “his,” or “him” is used in the Program, such word is
intended to embrace within its purview the word “she” or “her”, as may be
appropriate.

ARTICLE 2

PARTICIPATION

 

2.1 Commencement of Participation

An individual employed by the Company shall commence participation in the
Program upon (a) becoming an Elected Officer of the Company (or of
Ingersoll-Rand Company Limited) and (b) being approved for participation by the
Compensation Committee.

 

2.2 Duration of Participation

An Employee shall continue to participate in the Program until all benefits
accrued hereunder have been paid or forfeited.

ARTICLE 3

AMOUNT OF BENEFIT

 

3.1 Amount of Benefit

An Employee who is a participant in the Program shall be entitled to receive a
benefit, determined as of the date of the Employee’s Retirement, death, or, in
the case of disability, attainment of age 65, that is equal to (a) minus the sum
of (b) and (c), where:

 

  (a) is the lump sum Actuarial Equivalent of a single life annuity that is
equal to the product of:

 

  (i) his Final Average Pay,

 

4



--------------------------------------------------------------------------------

  (ii) his Years of Service (up to a maximum of 35 Years of Service), and

 

  (iii) 1.9% (as further adjusted to give effect to any adjustments required
under Sections 5.1, 5.2, and 5.4);

 

  (b) the benefit offset amount as determined under Appendix A attached hereto
from the Pension Plan and any other plan(s) identified in Appendix A; and

 

  (c) is the benefit payable to the Employee under the Predecessor Program,
expressed in the same form and with the same commencement date as the benefit
payable to the Employee under this Program.

ARTICLE 4

VESTING

 

4.1 Vesting

An Employee shall become vested in the benefit provided under the Program upon
the earliest of (i) attainment of age 55 and the completion of 5 Years of
Service, (ii) attainment of age 62, (iii) death, (iv) disability (to the extent
provided in Section 5.3), or (v) a Change in Control. An Employee shall forfeit
all right to benefits under the Program upon ceasing to be an employee of any
Employer prior to satisfying any of the foregoing vesting conditions.

 

4.2 Forfeiture for Cause

All benefits for which an Employee would otherwise be eligible hereunder may be
forfeited, at the discretion of the Compensation Committee, under the following
circumstances:

 

  (a) The Employee is discharged by the Company for cause, which shall be a
breach of the standards set forth in the Ingersoll-Rand Company Code of Conduct;
or

 

  (b) Determination by the Compensation Committee no later than 12 months after
termination of employment that the Employee has engaged in serious or willful
misconduct in connection with his employment with the Company; or

 

5



--------------------------------------------------------------------------------

  (c) The Employee (whether while employed or for two years thereafter) without
the written consent of the Company is employed by, becomes associated with,
renders service to, or owns an interest in any business that is competitive with
the Company or with any business in which the Company has a substantial interest
as determined by the Compensation Committee; provided, however, that an Employee
may own up to 1% of the publicly traded equity securities of any business,
notwithstanding the foregoing.

ARTICLE 5

DISTRIBUTIONS

 

5.1 Retirement

Upon an Employee’s Retirement, the benefit described in Section 3.1 shall be
subject to further adjustment as follows:

 

  (a) Retirement at Age 62 – Upon attaining age 62, an Employee may retire and
receive the benefit determined under Section 3.1.

 

  (b) Retirement before Age 62 – If an Employee who has become vested in
accordance with Section 4.1 retires before attaining age 62, he will receive a
benefit under the Program equal to the benefit he would have received upon
Retirement at age 62, provided however that:

 

  (i) the amount determined under Section 3.1(a) shall be reduced by 0.429% for
each month that the date of the Employee’s Retirement precedes attainment of age
65;

 

  (ii) the benefit offset amount as determined under Appendix A from the Pension
Plan and any other plan(s) identified in Appendix A, as adjusted under the terms
of the applicable plan(s) for retirement to the earliest date on which the
Employee may retire and begin receiving a benefit under such plan(s), and as
further adjusted, if necessary, to an actuarially equivalent benefit payable on
the date of the Employee’s Retirement; and

 

  (iii) for years prior to Social Security normal retirement age, the Social
Security Primary Insurance Amount (as defined in Appendix A) shall be reduced by
the same factors used by the Social Security Administration to adjust benefits
payable at age 62 or later, and by 0.3% for each month that the date of the
Employee’s Retirement precedes attainment of age 62.

 

  (c) Retirement after Age 62 – If an Employee retires after age 62, he will
receive a benefit equal to the greater of:

 

  (i) the benefit determined under Section 3.1 as of his date of Retirement, or

 

6



--------------------------------------------------------------------------------

  (ii) the benefit he would have received had his Retirement occurred at age 62,
credited with interest from the date he attained age 62 until his date of
Retirement. For purposes of this subsection (ii), the interest rate will be
equal to the average of the monthly rates for ten-year Constant Maturities for
US Treasury Securities for the twelve-month period immediately preceding the
month prior to the month in which a determination of benefit occurs, as quoted
by the Federal Reserve.

 

5.2 Time and Form of Distribution

 

  (a) Benefits under the Program shall be payable solely in a single lump sum.
In the case of Retirement, the lump sum benefit shall be paid on the later of
(i) the first business day that is six months after the date of the Employee’s
Retirement, or (ii) the first business day of the calendar year following the
year of the Employee’s Retirement. In the case of disability or death, the lump
sum benefit shall be paid on the payment date prescribed by Section 5.3 or
Section 5.4, as applicable.

 

  (b) The lump sum amount determined under Sections 3.1 and 5.1, shall be
credited with interest from the determination date under Section 3.1 until the
date of distribution at the average of the monthly rates for ten-year Constant
Maturities for U.S. Treasury Securities for the twelve-month period immediately
preceding the month prior to the month in which a determination of benefit
occurs, as quoted by the Federal Reserve.

 

5.3 Disability

An Employee who becomes disabled prior to his or her Separation from Service and
who remains continuously disabled until attaining age 65 (or earlier death)
shall continue to accrue benefits (and Years of Service) under the Program as if
he continued to be employed by the Company and his Retirement occurred upon his
attainment of age 65 (or earlier death). Such Employee shall be paid the lump
sum, determined under Sections 3.1 and 5.2 of the Program, on the first business
day of the month following the month the Employee attains age 65 (or such
earlier date applicable to death benefits under Section 5.4(a)).

 

7



--------------------------------------------------------------------------------

Notwithstanding any other provision of the Program to the contrary, when
determining Final Average Pay for an Employee who is disabled under the
provisions of this Section, Final Average Pay means the sum of:

 

  (a) the average of each of the three highest bonus awards (whether the awards
are paid to the Employee, are a Deferral Amount (as such term is defined in the
Deferral Plan) or the Employee has elected to forgo a bonus award pursuant to
the Estate Program) during the six most recent calendar years, including the
year during which the Employee’s disability occurs, (or, if the average of the
three highest bonus awards would be greater, the six most recent calendar years
prior to the year in which the Employee’s disability occurs), but excluding
Supplemental Contributions (as such term is defined in the Deferral Plan) or any
amounts paid from the Deferred Compensation Account (as such term is defined in
the Deferral Plan) or any other account under the Deferral Plan including, but
not limited to, amounts paid consisting of Deferral Amounts and Supplemental
Contributions and their earnings, and any amounts paid by the Company pursuant
to the Estate Program, and

 

  (b) the Employee’s annualized base salary in effect as of the date he became
disabled.

An Employee who is no longer disabled under this Section 5.3 and who returns to
the employ of an Employer, shall be entitled to accrue benefits under this
Section 5.3 for the period of his disability.

An Employee who is no longer disabled under this Section 5.3 and who does not
return to the employ of the Company or an affiliated company, shall not be
entitled to accrue any benefits under this Section 5.3 for any portion of the
period of his disability.

For purposes of the Program, an Employee shall be disabled if he has: (a) a
condition under which the Employee: (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve months; or (ii) is, by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve months, receiving income replacement benefits for a period of not
less than three months under an accident and health plan covering employees of
the Company; or (b) any other condition under which the Employee is considered
“disabled” within the meaning of Code Section 409A(a)(2)(C).

 

5.4 Death

 

  (a) In the event of an Employee’s death prior to Retirement, his beneficiary
shall receive a lump sum payment determined under Section 3.1 as if the Employee
retired on the date of death, provided that if the Employee’s death occurs prior
to his attainment of age 55, such death benefit shall be reduced by 0.3% for
each month that the benefit commences before the Employee would have reached age
65. Such lump sum benefit shall be payable thirty (30) days after the date of
the Employee’s death, or as soon as practicable thereafter.

 

8



--------------------------------------------------------------------------------

  (b) The Employee’s beneficiary(ies) shall be the same as the Employee’s
beneficiary(ies) under the Pension Plan, or, if the Employee was not a
participant in the Pension Plan, such other qualified defined benefit pension
plan or Foreign Plan in which the Employee has participated. If the Employee was
not a participant in, or has no beneficiary under, the Pension Plan, another
qualified defined benefit pension plan, or a Foreign Plan, the Employee’s estate
shall be the beneficiary.

 

5.5 No Acceleration

Except to the extent permitted under Code Section 409A, no benefits or payments
under the Program shall be accelerated at any time.

ARTICLE 6

FUNDING

 

6.1 Funding

Except as provided in Section 7.1 hereof, neither the Company nor any of its
affiliates shall have any obligation to fund the benefit that an Employee earns
under the Program.

 

6.2 Company Obligation

Notwithstanding the provisions of any trust agreement or similar funding vehicle
to the contrary, the Company shall remain obligated to pay benefits under the
Program. Nothing in the Program or any trust agreement shall relieve the Company
of its liabilities to pay benefits under the Program except to the extent that
such liabilities are met by the distribution of trust assets.

ARTICLE 7

CHANGE IN CONTROL

 

7.1 Contributions to Trust

In the event that a Change in Control has occurred, the Company shall be
obligated to contribute to a trust (which may include a pre-existing trust
established to enable the Company to satisfy its nonqualified benefit
obligations) an amount necessary to fund the accrued benefit earned by the
Employee under the Program (assuming immediate benefit commencement) determined
as of the last day of the calendar month immediately preceding the date the
Board determines that a Change in Control has occurred. If the Employee shall
not have attained age 55, his annual benefit shall be determined on the same
basis used to determine his accrued benefit in the case of death as specified in
Section 5.4.

 

9



--------------------------------------------------------------------------------

7.2 Amendments

Following a Change in Control of Ingersoll-Rand Company Limited, any amendment
modifying or terminating the Program shall have no force or effect.

ARTICLE 8

MISCELLANEOUS

 

8.1 Amendment and Termination

Except as provided in Section 7.2, the Program may, at any time and from time to
time, be amended or terminated without the consent of any Employee or
beneficiary, (a) by the Board or the Compensation Committee, or (b) in the case
of amendments which do not materially modify the provisions hereof, the
Administrative Committee (as described in Section 8.5); provided, however, that
no such amendment or termination shall reduce any benefits accrued or vested
under the terms of the Program as of the date of termination or amendment.

 

8.2 No Contract of Employment

The establishment of the Program or any modification hereof shall not give any
Employee or other person the right to remain in the service of the Company or
any of its subsidiaries, and all Employees and other persons shall remain
subject to discharge to the same extent as if the Program had never been
adopted.

 

8.3 Withholding

The Company shall be entitled to withhold from any payment due under the Program
any and all taxes of any nature required by any government to be withheld from
such payment.

 

8.4 Loans

No loans to Employees shall be permitted under the Program.

 

10



--------------------------------------------------------------------------------

8.5 Compensation Committee

The Program shall be administered by the Compensation Committee (or any
successor committee) of the Board. The Compensation Committee has delegated to
the members of the administrative committee appointed by the Company’s Chief
Executive Officer (the “Administrative Committee”) the authority to administer
the Program in accordance with its terms. Subject to review by the Compensation
Committee, the Administrative Committee shall make all determinations relating
to the right of any person to a benefit under the Program, and unless modified
by the Compensation Committee, any determination by the Administrative Committee
shall be conclusive and binding upon all affected parties. Any denial by the
Administrative Committee of a claim for benefits under the Program by an
Employee or beneficiary shall be stated in writing by the Administrative
Committee and delivered or mailed to the Employee or beneficiary. Such notice
shall set forth the specific reasons for the Administrative Committee’s
decision. In addition, the Administrative Committee shall afford a reasonable
opportunity to any Employee or beneficiary whose claim for benefits has been
denied for a review of the decision denying this claim.

 

8.6 Entire Agreement; Successors

The Program, including any subsequently adopted amendments, shall constitute the
entire agreement or contract between the Company and any Employee regarding the
Program. There are no covenants, promises, agreements, conditions or
understandings, either oral or written, between the Company and any Employee
regarding the provisions of the Program, other than those set forth herein.
Notwithstanding the previous sentence, to the extent any written agreement
between the Company and an Employee modifies the provisions of the Program with
respect to the Employee, such agreement shall be deemed to modify the provisions
of the Program but only to the extent such agreement is approved by the
Compensation Committee. The Program and any amendment hereof shall be binding on
the Company, and the Employees and their respective heirs, administrators,
trustees, successors and assigns, including but not limited to, any successors
of the Company by merger, consolidation or otherwise by operation of law, and on
all designated beneficiaries of the Employee.

 

8.7 Severability

If any provisions of the Program shall, to any extent, be invalid or
unenforceable, the remainder of the Program shall not be affected thereby, and
each provision of the Program shall be valid and enforceable to the fullest
extent permitted by law.

 

8.8 Governing Law

Except as preempted by federal law, the laws of the State of New Jersey shall
govern the Program.

 

11



--------------------------------------------------------------------------------

8.9 Participant as General Creditor

Benefits under the Program shall be payable by the Company out of its general
funds. The Company shall have the right to establish a reserve or make any
investment for the purposes of satisfying its obligations hereunder for payment
of benefits at its discretion, provided, however, that no Employee eligible to
participate in the Program shall have any interest in such investment or
reserve. To the extent that any person acquires a right to receive benefits
under the Program, such rights shall be no greater than the right of any
unsecured general creditor of the Company.

 

8.10 Nonassignability

To the extent permitted by law, the right of any Employee or any beneficiary in
any benefit hereunder shall not be subject to attachment, garnishment, or any
other legal or equitable process for the debts of such Employee or beneficiary
nor shall any such benefit be subject to anticipation, alienation, sale,
transfer, assignment, pledge, or encumbrance.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Program to be executed by its
duly authorized representative on this 22nd day of December, 2008.

 

INGERSOLL-RAND COMPANY By:    /s/ Marcia J. Avedon   Marcia Avedon   Senior Vice
President

 

13



--------------------------------------------------------------------------------

APPENDIX A

The sum of the following benefit offset amount shall be used for purposes of
Sections 3.1(b) and 5.1(b) of the Program, irrespective of whether the Employee
commences to receive a benefit under any of the plans identified below at the
date the Employee’s benefit under the Program is determined:

 

  (a) All employer-paid benefits under any qualified defined benefit plan (as
defined in Code Section 414(j)) and associated supplemental plans (including the
Ingersoll-Rand Company Supplemental Pension Plan II) sponsored by the Company.
For purposes of this Paragraph (a), the amount of any pension payable under the
Clark Equipment Company Retirement Program for Salaried Employees shall be
determined without reduction by the lifetime pension equivalent of the
Employee’s vested interest in his PPOA Account (as such term is defined in the
IR/Clark Leveraged Employee Stock Ownership Plan).

The Employee’s benefit, if any, under any qualified defined benefit plan and
associated supplemental plans described in the previous paragraph, shall be
determined as a life annuity based on the Employee’s credited period of service
under such plan through the date of the Employee’s Separation from Service,
converted to a lump sum in accordance with the factors used to determine lump
sum distributions under such plan(s) or, if lump sum distributions are not
available under such plan(s), as the lump sum Actuarial Equivalent of the
accrued and vested benefits under such plan(s).

 

  (b) The Social Security Primary Insurance Amount (as defined below) estimated
at age 65, multiplied by a fraction, the numerator of which is his Years of
Service (up to a maximum of 35 Years of Service), and the denominator of which
is 35.

For purposes of the Program, “Social Security Primary Insurance Amount” means
the amount of the Employee’s annual primary old age insurance determined under
the Social Security Act in effect at the date of determination and payable in
accordance with (i) or (ii) below.

 

  (i) For benefits determined on or after age 65, payable for the year following
his date of retirement.

 

  (ii) For benefits determined before the Employee attains age 65, payable for
the year following his retirement or death (or which would be payable when he
first would have become eligible if he were then unemployed), assuming he will
not receive after retirement (or death) any income that would be treated as
wages for purposes of the Social Security Act.

 

14



--------------------------------------------------------------------------------

For purposes of determining the Social Security Benefit under paragraphs (i) and
(ii) above, an Employee’s covered earnings under said Act for each calendar year
preceding the Employee’s first full calendar year of employment shall be
determined by multiplying his covered earnings subsequent to the year being
determined by the ratio of the average per worker total wages as reported by the
Social Security Administration for the calendar year being determined to such
average for the calendar year subsequent to the year being determined.

The “Social Security Primary Insurance Amount” determined above shall be
converted to a lump sum that is the Actuarial Equivalent of such benefit.

 

  (c) An Employee’s accrued benefit under any qualified defined benefit pension
plan (as defined in Code Section 414(j)) and any nonqualified pension plan with
respect to any business that was acquired by the Company or any of its
affiliates (“Acquired Business”) in respect of any period of service with the
Acquired Business that is counted as a Year of Service under the Program. Each
such pension plan, including but not limited to the Ingersoll Rand
Company/Thermo King Executive Pension Plan, the Hussmann Corporation
Supplemental Executive Retirement Plan, and the Trane Inc. Executive
Supplemental Retirement Benefit Program, is referred to herein as a “Former
Plan.” The Employee’s accrued benefit under the Former Plan shall be determined
as a life annuity payable as of the date of determination, using the Former
Plan’s early retirement factors, if applicable, and converted to a lump sum
based on the factors used to determine lump sum distributions under the Former
Plan or, if lump sum distributions are not available under the Former Plan, as
the lump sum Actuarial Equivalent of the benefits accrued under the Former Plan.

 

  (d) Any and all benefits accrued or accumulated by the Employee under any
Foreign Plan (as defined in Section 1.12 of the Program) in respect of any
period of service with a foreign Employer that is counted as a Year of Service
under the Program, excluding any benefit attributable to the Employee’s own
contributions (whether voluntary or mandatory) under any Foreign Plan. Such
benefits shall be converted to a lump sum based on the factors used to determine
lump sum distributions under such plan(s) or, if lump sum distributions are not
available under such plan(s), as the lump sum Actuarial Equivalent of the
benefits accrued under such plan(s).

 

15